38 N.Y.2d 854 (1976)
The People of the State of New York ex rel. Rena K. Uviller, on Behalf of Karen Holloway, Appellant,
v.
Milton Luger, as Director of the New York State Division for Youth, et al., Respondents.
Court of Appeals of the State of New York.
Argued January 13, 1976.
Decided January 20, 1976.
Rena K. Uviller and Charles Schinitsky for appellant.
Louis J. Lefkowitz, Attorney-General (Alan W. Rubinstein and Jean M. Coon of counsel), for respondents.
Appeal transferred, without costs, to the Appellate Division, Third Department. A direct appeal does not lie since no substantial question is presented as to the constitutional validity of the challenged statute (Matter of Patricia A., 31 N.Y.2d 83; Matter of Tomasita N., 30 N.Y.2d 927, app dsmd 409 US 1052; Cohen and Karger, Powers of the New York Court of Appeals, § 55, at p 254). Accordingly, the appeal must be transferred to the Appellate Division (NY Const, art VI, § 5, subd b; see, e.g., Matter of Merced v Fisher, 38 N.Y.2d 557).